DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-15 and 18-20 are pending (claim set as filed on 10/15/2020).
	
Priority
	This application is a 371 of PCT/US2017/048682 filed on 08/25/2017 which has foreign priority applications to (IN) 201641029197 filed on 08/26/2016, (IN) 201641038513 filed on 11/10/2016, and (IN) 201741013414 filed on 04/14/2017.

Withdrawal of Rejections
The response and amendments filed on 10/15/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous §102 anticipation rejection of claims 1-4 by the Vipra reference as indicated in the last office action has been withdrawn necessitated by Applicant’s amendment of base claim 1 to add the new limitation of “to said subject a P128 chimera with an antibiotic”. 


Claim Interpretation
The claim’s limitations reciting “thereby” or “wherein” clauses does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The MPEP at 2111.04 states that thereby or wherein clause limitations in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In other words, the statements that merely describe the intended results or natural features of the process and if the prior art teaches the same steps and conditions as set forth in the claims, then the intended results should be inherent even if the reference is silent to such characteristics (see MPEP 2112.02). 

Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach (Antimicrobial bacteriophage-derived proteins and therapeutic applications, published on 08/12/2015) - previously cited. 
Roach’s general disclosure relates to a review the current preclinical state of using phage-derived endolysins, virion-associated peptidoglycan hydrolases, polysaccharide depolymerases, and holins for the treatment of bacterial infection (see abstract & Introduction).
chimeric enzyme P128 is the only VAPGH therapeutically tested in an animal model of bacterial infection” (see pages 10-11, adjoining last and first ¶). 
Regarding the antibiotics, Roach discloses using endolysins in combination with antibiotics can revive the efficacy of overused or less efficient antibiotics. ClyS is also synergistic with the antibiotics vancomycin and oxacillin (see page 8, right col.). 
Regarding the biofilm limitations, Roach discloses biofilms are found in the natural, industrial, and medical environments and consist of microorganisms embedded in a glycocalyx that is composed in part of microbial produced EPS that can serve as a structural backbone of the biofilm (see page 12, left col.). Roach teaches biofilm forming and planktonic isolates of S. aureus in vitro (see page 8, left col. & page 12, left col.). 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/15/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of Roach. 
In response to Applicant’s argument that “A close review of the pertinent section of the Roach reference on page 8 reveals, however, that the discussions there have nothing to do with the combination use of the chimeric enzyme P128 and another antibiotic. In fact, P128 is not even mentioned in that section”, this argument is not persuasive because the prior Office action was merely pointing out or addressing the limitation of “Regarding the antibiotics,” where Roach chimeric enzyme P128 and cited Roach at pages 10-11, adjoining last and first ¶ where Roach explicitly mentions “Given the PGH similarities between VAPGH and endolysins, it is likely that newly characterized VAPGH will have therapeutic capabilities against Gram-positive pathogens similar to endolysins in further animal models of bacterial infection and disease”. Thus, in conjunction with Roach’s teaching of “Using endolysins in combination with antibiotics can revive the efficacy of overused or less efficient antibiotics … is also synergistic with the antibiotics vancomycin and oxacillin” (see Roach at page 8, right col.). In other words, to a person of ordinary skill in the art would at once understand that Roach is teaching with sufficient specificity that the combination of the enzyme P128 (which similar to endolysins) with antibiotics (e.g. vancomycin and oxacillin) can act synergistically against Staphlococcus infections and thereby anticipating the claims. 

Conclusion
	No claims were allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653